WEINFELD, District Judge.
The motion for reargument is granted only to the extent indicated:
(1) Since defendant apparently is unwilling to turn over photographs taken by it, plaintiffs are permitted to take photographs of the salon and of areas adjacent thereto.'
(2) The defendant has taken inconsistent positions on the application for reargument. Thus, in. the original memorandum in support of the motion, it requested that it be allowed “time within which to determine and plead such French law as it deems necessary.” In the reply memorandum it asks that “there should be no requirement placed upon the defendant to either plead or prove the foreign law, but * * * the defendant should be permitted to prove the foreign law at the trial if it so desires, without any pleading thereof.” Leave is granted to serve an amended pleading as first requested. Whether defendant desires to serve such a pleading and what it shall contain rests entirely with it.
(3) Nothing contained in the opinion shall be interpreted as establishing any concession on the part of the defendant.
.Settle order on notice.